FILED
                              NOT FOR PUBLICATION                           MAR 09 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



BALJINDER KAUR; GURBIR SINGH,                      No. 06-73356

               Petitioners,                        Agency Nos. A095-399-055
                                                               A095-399-056
  v.

ERIC H. HOLDER, Jr., Attorney General,             MEMORANDUM *

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Baljinder Kaur and Gurbir Singh, natives and citizens of India, petition for

review of the Board of Immigration Appeals’ order dismissing their appeal from an

immigration judge’s decision denying their application for withholding of removal

and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Singh-

Kaur v. INS, 183 F.3d 1147, 1149-50 (9th Cir. 1999), and we deny the petition.

         Substantial evidence supports the agency’s finding that Kaur’s testimony

that the police killed her father in 1991 was inconsistent with the affidavit from her

town’s sarpanch which stated that terrorists killed her father in 1999. See Pal v.

INS, 204 F.3d 935, 938 (9th Cir. 2000) (inconsistencies between testimony and

documentary evidence support an adverse credibility finding). Substantial

evidence also supports the agency’s finding that Kaur omitted from her asylum

application declaration that police beat her four times during her first arrest, and

that police arrested her a second time because she filed a complaint about the

police to a human rights organization. See Li v. Ashcroft, 378 F.3d 959, 962-64

(9th Cir. 2004). The agency reasonably rejected Kaur’s explanations for the

inconsistencies and omissions. See Rivera v. Mukasey, 508 F.3d 1271, 1275 (9th

Cir. 2007). Accordingly, in the absence of credible testimony, Kaur’s withholding

of removal claim fails. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.

2003).

         Because Kaur’s CAT claim is based on the same evidence the agency found

not credible, and she points to no other evidence showing it is more likely than not




                                           2                                     06-73356
she would be tortured if she returns to India, Kaur’s CAT claim also fails. See id.

at 1156-57.

      PETITION FOR REVIEW DENIED.




                                          3                                   06-73356